In a proceeding to quash a notice issued by the respondent Secretary of State of the State of New York, requiring the petitioner to appear before the respondent to submit to an examination and produce certain documents, the petitioner appeals from an order of the Supreme Court, Nassau County (Morrison, J.), dated September 25, 1986, which denied the petitioner’s application.
Ordered that the order is affirmed, with costs.
The petitioner, who is a real estate broker licensed by the State of New York, contends that the respondent Secretary of State of the State of New York does not have the authority to investigate a complaint concerning the petitioner’s appraisals of several parcels of real property. Although no broker’s license is necessary to perform appraisals, in our view, the petitioner’s alleged improprieties with respect to the appraisals in question may be considered in determining his untrustworthiness and incompetency as a broker pursuant to Real Property Law § 441-c (see, Matter of Smith v Paterson, 88 AD2d 917; Matter of Dovale v Paterson, 85 AD2d 602; Matter *495of Smith v Cuomo, 73 AD2d 936). Thus, the respondent properly could require the petitioner to appear, submit to an examination, and produce documents pursuant to Real Property Law § 442-e (5). Mollen, P. J., Lawrence, Kunzeman and Sullivan, JJ., concur.